Citation Nr: 0627476	
Decision Date: 08/30/06    Archive Date: 09/06/06	

DOCKET NO.  02-20 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

What evaluation is warranted for gastroesophageal reflux 
disease with hiatal hernia from August 16, 2001?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1996 to August 
2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted entitlement to service 
connection for gastroesophageal reflux disease with hiatal 
hernia with a noncompensable evaluation, effective August 16, 
2001.

A hearing was conducted at the RO by the undersigned Veterans 
Law Judge in July 2004.

In August 2004, the Board remanded the veteran's appeal for 
further evidentiary development.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies.  


FINDING OF FACT

Since August 16, 2001, the veteran's gastroesophageal reflux 
disease with hiatal hernia is manifested by pyrosis and 
substernal pain, albeit without a considerable impairment of 
health.  





CONCLUSION OF LAW

Since August 16, 2001, the schedular criteria for a 
10 percent evaluation for gastroesophageal reflux disease 
with hiatal hernia have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.20, 4.114, Diagnostic Code 7346 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2003 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  Thereafter, the claim was 
readjudicated in the February 2006 supplemental statement of 
the case (SSOC).  

In reaching this decision the Board considered the decision 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), and the 
fact that the appellant was not provided advance notice 
addressing how an effective date would be assigned if the 
claim was allowed in part as is the situation in this case.  
The Board finds, however, that the appellant was not 
prejudiced because, in this case, this decision assigns a 
10 percent evaluation from the earliest possible effective 
date in light of the effective date from which service 
connection was assigned.  Given this fact, the Board finds 
any notice error to be harmless.

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the January 
2002 rating decision the content of the notices provided to 
the appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus, any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant reasonably affects the fairness of 
this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded multiple 
VA examinations, and there is no pertinent evidence which is 
not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claim.  

The Claim

The veteran contends that his gastroesophageal reflux disease 
with hiatal hernia is manifested by symptomatology that 
warrants the assignment of a higher evaluation.  It is 
requested that the veteran be afforded the benefit of the 
doubt.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2005).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

The RO has evaluated the veteran's gastroesophageal disorders 
by analogy under 38 C.F.R. § 4.114, Diagnostic Code 7346, the 
code for a hiatal hernia.  38 C.F.R. § 4.20 (when an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology, are closely analogous.)  That diagnostic code 
provides the following rating criteria:

Persistently recurrent epigastric 
distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of 
considerable impairment of health:  
30 percent.

With two or more of the symptoms for the 
30 percent evaluation of less severity:  
10 percent.

On examination in December 2001, the veteran reported having 
had and still experiencing a very uncomfortable, frank acid 
reflux felt all the way up to his throat.  This often 
occurred if he ate spicy foods or smoked excessively, and it 
tended to occur in the evening before he went to bed.  The 
examiner noted that an upper gastrointestinal series 
apparently confirmed this condition.  The veteran was noted 
to use antacids and Tagamet.

In July 2004, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.  The veteran reported 
experiencing heartburn, regurgitation, arm and shoulder pain, 
and sternum area pain.  The veteran also reported the 
disability having gotten better since he began taking 
appropriate prescribed medications for his condition.  He 
furthermore indicated that the disability did not prevent him 
from pursuing such activities as his post-secondary 
educational activities.  

At a VA examination in November 2005, the veteran reported 
twice-weekly symptoms of epigastric distress and burning, 
which he likened to a feeling of being hungry, and which he 
stated "flows" up through the substernal area, often into the 
throat.  When this occurred there was an actual reflux which 
left a "bile taste" in his mouth.  The veteran, however, 
reported that he "has actually improved"; the examiner's 
impression also was that he "seems fairly satisfied."  The 
veteran's symptoms furthermore "never awaken him at night."  
The veteran in addition reported that he had not seen his VA 
physician, or for that matter, any physician, since 2003.  
The veteran moreover did not complete the requested stool 
lab.  The impression was gastroesophageal reflux disease, 
with some response to treatment, but not completely healed.

VA outpatient treatment records reflect that during the 
appellate period the appellant had been prescribed 
Ranitidine.

Overall, the evidence reasonably supports a finding that the 
manifestations of the veteran's gastroesophageal disorders 
produce two or more of the symptoms for the 30 percent 
evaluation.  Therefore, a 10 percent rating is warranted for 
his gastroesophageal reflux disease with hiatal hernia.  The 
disorder has not, however, been shown to cause a 
"considerable impairment of health" that would warrant a 
30 percent rating.  

As the evidence shows a fairly consistent picture of 
disability due to gastroesophageal disorders over the period 
from 2001 forward, the case does not warrant the assignment 
of staged ratings.  


ORDER

Entitlement to a 10 percent evaluation for gastroesophageal 
reflux disease with hiatal hernia from August 16, 2001, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


